Citation Nr: 9901080	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This case is before the Board of Veterans Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted the veteran service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling, effective May 1996.  The lumbosacral strain was 
noted to be secondary to the veteran's service-connected 
residuals of left knee fragment wound with fusion.  During 
the course of the appeal, an October 1996 rating decision 
granted the veteran an earlier effective date of August 1995, 
based on evidence of VA treatment at that time.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).

The veteran essentially contends that the current evaluation 
assigned for his chronic lumbosacral strain does not 
adequately reflect its severity.  In a July 1998 
videoconference hearing before the Board, chaired by the 
undersigned Board member, he contended that this disability 
resulted in back pain, interfered with his education, and 
limited physical activity.  He stated that his service-
connected lumbosacral strain had grown worse in the last 
year.  He also noted that, about one year earlier, a back 
brace had been prescribed by the VA prosthetic department at 
the Brecksville, Ohio, VA Medical Center (VAMC), based on a 
consultation at the Cleveland Clinic, Wade Park. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The recent clinical 
findings in the veteran's claims file are inadequate for such 
consideration with regard to the service-connected 
lumbosacral strain, including during flare-ups and on use.  
Similarly, the claims file does not contain records from the 
Cleveland Clinic. 

The Board notes that the veterans most recent VA spine 
examination was conducted in September 1996.  In light of the 
fact that the veteran has since been provided a back brace by 
VA, and in light of his complaints of an increase in the 
severity of his lumbosacral strain since that time, the Board 
finds that a current examination would be helpful for a 
proper adjudication of the veteran's claim.  

In addition, during the hearing the veteran raised the issue 
of service connection for degenerative changes of the lumbar 
spine.  He alleged that these degenerative changes were 
secondary to his service-connected lumbosacral strain or 
service-connected residuals of left knee fragment wound with 
fusion.  In this regard, the Board notes that a July 1996 VA 
radiographic examination revealed obvious osteophyte 
formation throughout the spine, with narrowing of disc space 
between L2  L3.  A July 1998 VA outpatient treatment report 
shows that the veteran had degenerative joint disease of the 
back.  The veteran was to return to the clinic at the next 
available appointment, and was to undergo a CT scan of the 
back.  Despite the medical evidence in the record pertaining 
to degenerative changes of the lumbosacral spine, entitlement 
to service connection for degenerative changes has not been 
adjudicated.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
September 1996 for his service-connected 
lumbosacral strain or degenerative 
changes of the spine.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veterans care at VA 
medical center(s) and the Cleveland 
Clinic, Wade Park.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veterans service-connected lumbosacral 
strain and degenerative changes.  All 
indicated studies, including X-rays and 
range of motion studies in degrees of 
excursion, should be performed, and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  It is requested that 
the examiner provide an opinion as to the 
current severity of the service-connected 
lumbosacral strain.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected low back 
disability.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain due to service-connected low 
back disability significantly limits the 
functional ability of the affected areas 
of the lumbosacral spine, including 
during use and during flare-ups.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the veteran exhibits weakened movement, 
excess fatigability, or incoordination 
due to the service-connected low back 
disability.  The examiner should also be 
requested to address whether it is at 
least as likely as not that any 
degenerative changes are the result of a 
service-connected disability.  A complete 
rationale should be given for all 
conclusions and opinions expressed.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for his service-
connected lumbosacral spine disability, 
fully considering the Courts decision in 
DeLuca, supra.  The RO should also 
adjudicate the veteran's claim for 
service connection for lumbosacral spine 
arthritis, fully considering Allen v. 
Brown, 7 Vet. App. 439 (1995). 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
